 Case 3:20-cv-00251-WQH-BLM Document 17 Filed 07/02/20 PageID.279 Page 1 of 1




                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Jesse Dominguez, individually, and on
behalf of other members of the general                       Civil Action No. 20-cv-0251-WQH-BLM
public similarly situated,
                                                Plaintiff,
                                         V.
Stone Brewing Co., LLC a California                            JUDGMENT IN A CIVIL CASE
limited liability company; Does 1
Through 100 inclusive,
                                              Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Motion to Compel Bilateral Arbitration is granted. The parties are ordered to proceed with
Plaintiff's individual claims via arbitration in accordance with the terms of the parties' agreement. The
Motion to Dismiss is denied as moot. This action is dismissed without prejudice.




Date:          7/2/20                                           CLERK OF COURT
                                                                JOHN MORRILL, Clerk of Court
                                                                By: s/ T. Ferris
                                                                                        T. Ferris, Deputy
